DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction
Applicant’s election without traverse of Invention 1, Species 1 drawn to claims 1-2, 4-8 and 14-21 via telephonic interview on 6/8/2022 with Oren Reches is acknowledged. This telephonic election supersedes the Response to Election/ Restriction filed 10/27/2021 which improperly elected claims drawn to both the two separate inventions. 

Introduction 
Claims 1-2, 4-8 and 14-21 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/1/2020, 3/26/2020 (2 in total) and 2/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the office.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Drawings
The drawings are objected to because of the following minor informalities: 
With respect to Fig. 2I, the Method number includes a typo. 
With respect to Fig. 11, all the numbering in the figure does not align with the numbering in the specification which beings on paragraph [00600]. 
With respect to Fig. 13, the specification describes a step 1340 in paragraph [00645] but this step is not shown in the figure. 
With respect to Fig. 16, the specification does not appear to include any reference to this figure. Therefore, it is recommended the figure be removed. 
With respect to Fig. 19, the specification notes the method shown is method “1450” but the figure shows the method represented is “1400”. 
With respect to Fig. 48, the specification notes the method shown is method “3003” but the figure shows the method represented is “3002”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
With respect to the reference to character “6015(1,1) of vector V(1,1)” in paragraph [0128], the wording is unclear because this character is not shown in Fig. 1B. 
With respect to the description of Method 2360 in the specification beginning on paragraph [00750], the specification appears to be describing a different method because the step numbers do not align. 
With respect to the description of Method 2700 beginning on paragraph [00778], the accompanying figure is not a method but simply shows a scene of a vehicle driving so it is unclear what is being described. 
With respect to the description of Fig. 37 beginning on paragraph [00790], the description does not appear to match the method shown in the drawing. 
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities: 
With respect to the limitation, “searching, out of the concept structures related to the situation , for at least one matching concept structure that matches the one or more second signatures” there appears to be a space after the word “situation” that can be removed. The following recommendation is proposed: searching, out of the concept structures related to the situation, for at least one matching concept structure that matches the one or more second signatures.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the reference information comprises concept structures, wherein each concept structure comprises multiple signatures and metadata related to the multiple signatures; wherein the situation related subset of the reference information comprises concept structures related to the situation”, the wording is unclear and therefore indefinite because it is unclear what the term “concept structure” is referencing. Is this referencing an organizational framework of how the reference information is stored? Is it stating that the signature and metadata provides conceptual information on the situation? The limitation is interpreted so that organizing referencing information into classes and subclasses reads on “concept structure”. 
Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to the limitations referencing “location of the vehicle”, the wording is unclear and therefore indefinite because “the vehicle” lacks antecedent basis. The limitation is interpreted to be “location of a vehicle”. 

Claim Rejections - 35 USC § 101
Claim 1 is rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to the abstract idea of a mental process. The limitation step of “detecting a situation, based on first sensed information at a first period”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could receive gps coordinates and based on this information know a location. Similarly, the limitation step of, “selecting, from reference information, a situation related subset of the reference information, wherein the situation related subset of the reference information is related to the situation” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could determine information that is known about the surrounding environment. Similarly, the limitation step of, “performing, by a situation related processing unit, a situation related processing, wherein the situation related processing is based on the situation related subset of the reference information and on second sensed information sensed at a second period, wherein the situation related processing comprises at least one out of object detection and object behavior estimation”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could determine that based on the information of the surrounding environment and additional information of an object detected in the environment that the object likely has a certain identity or behavioral characteristics. 
Claims 2, 4-8 and 14-21 are rejected under U.S.C. 101 as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above.
Claim 2 recites an additional element of “uploading the situation related subset of the reference information to the situation related processing unit”. With respect to Step 2A, Prong II, this judicial exception is not practically integrated. This element is recited at a high level of generality such that it only generally links the abstract idea to the field of computer processing, which requires uploading of information for review.  If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind and the added elements only generally link the behavior to a particular field of use, then the claim falls within the “Mental Processes” grouping of abstract ideas.  These claims are directed to an abstract idea.
With respect to Step 2B, the additional element of an “uploading the situation related subset of the reference information” just generally links the abstract idea to the field of computer processing. This element does not amount to more than the judicial exception, because as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself.
Claims 4-8 recite details drawn to further specifying the mental process performed in claim 1. These steps just further detail a process that may be performed by the human mind. For example, a human can review reference information stored in a particular organizational format and review information including a description of an object’s properties (signature) and additional data. Furthermore, a human could mentally determine an object’s properties and look for a match within the reference information to determine the identity of a detected object. 
Claims 14-16 recites details drawn to further specifying the mental process performed in claim 1. These steps just further detail a process that may be performed by the human mind. For example, a human can review different types of data and determine a likely identity of an object or an object behavior. 
Claim 17 recites details drawn to further specifying the mental process performed in claim 1. These steps just further detail a process that may be performed by the human mind. For example, a human can determine that, based on an object or object behavior ahead, autonomous driving should or should not be performed.  
Claims 18-21 recite details drawn to further specifying the mental process performed in claim 1 and the timing of these mental determinations. These steps just further detail a process of reviewing information that may be performed by the human mind. For example, a human can determine the location of a vehicle at a first period and then while having that information stored in their brain, they can evaluate information related to objects in the vicinity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Millard et al. (US 2019/0187703 A1)

As per Claim 1, Millard et al. discloses a method for situation aware processing, the method comprises: 
detecting a situation, based on first sensed information at a first period ([0031, 0043, 0059]; Fig. 1A, Fig. 5 Step 502 Determine current location or starting location of the robot); 
selecting, from reference information, a situation related subset of the reference information, wherein the situation related subset of the reference information is related to the situation ([0047-0048, 0051, 0061]; Fig. 4, Fig. 5 Steps 504-506 Select semantic class related to the object in vicinity of current/ starting location (situation related subset of reference information) from hierarchy of class information (reference information)); and 
performing, by a situation related processing unit, a situation related processing, wherein the situation related processing is based on the situation related subset of the reference information and on second sensed information sensed at a second period, wherein the situation related processing comprises at least one out of object detection and object behavior estimation ([0031, 0033, 0040, 0056-0057, 0061-0063]; Fig. 5 Steps 506-510 Perform object detection and behavior estimation, for example determine movement information, based on semantic class (situation related subset) and captured information in images, LIDAR or other sensor data (second sensed information at a second period)).

As per Claim 4, Millard et al. discloses the method according to claim 1 wherein the reference information comprises concept structures, wherein each concept structure comprises multiple signatures and metadata related to the multiple signatures ([0046-0051]; Fig. 4 Hierarchy of class information (reference information) includes classes and subclasses of signatures and unique features/ planning information related to each class) 
wherein the situation related subset of the reference information comprises concept structures related to the situation ([0061-0062]; Fig. 3-4 The specific class or sub-class comprises a hierarchy of signatures and unique features/ planning information).
 
As per Claim 5, Millard et al. discloses the method according to claim 4 comprising: 
calculating one or more second signatures of the second sensed information ([0047, 0056, 0060-0061]; Fig. 3 Determining one or more feature sets for signature comparison); and 
searching, out of the concept structures related to the situation, for at least one matching concept structure that matches the one or more second signatures ([0019, 0046-0051]; Fig. 4 Searching classes and subclasses for a class that matches feature set information).

As per Claim 6, Millard et al. discloses the method according to claim 5 comprising determining at least an identity of a detected object based on metadata of the at least one matching concept structure ([0049] Specific object identity may be determined based on matching sub-class).

As per Claim 7, Millard et al. discloses the method according to claim 5 wherein the detecting of the situation is executed without searching for matching concept structures ([0031, 0043] Current location or starting location is based on GPS data, not searching for matching concept structures).

As per Claim 8, Millard et al. discloses the method according to claim 5 wherein the detecting of the situation is executed without calculating signatures of a type used in the object related processing ([0031, 0043] Current location or starting location is based on GPS data, not calculating signatures).


As per Claim 14, Millard et al. discloses the method according to claim 1 wherein the detecting of the situation is executed by processing the first sensed information in a manner that differs from the performing an object detection, during the situation related processing ([0031, 0043, 0061-0063] Current location or starting location determination (detecting a situation) is based on GPS data and doesn’t include the object detection specifics of searching the class/ subclass hierarchy).

As per Claim 15, Millard et al. discloses the method according to claim 1 wherein the situation related processing is the object detection ([0033, 0056-0057, 0061-0063]; Fig. 5 Steps 502-512 Perform object detection/ identification based on semantic class (situation related subset) and captured information in images, LIDAR or other sensor data (second sensed information at a second period)).

As per Claim 16, Millard et al. discloses the method according to claim 1 wherein the situation related processing is the object behavior estimation ([0033, 0040, 0056-0057, 0061-0063]; Fig. 5 Steps 502-512 Perform object behavior estimation, for example determine movement information, based on semantic class (situation related subset) and updated captured information in images, LIDAR or other sensor data (second sensed information at a second period)).

As per Claim 20, Millard et al. discloses the method according to claim 1 wherein the second period follows the first period ([0031, 0056-0063]; Fig. 5 Current location or starting location is determined and then objects are determined from images, LIDAR etc. (second sensed information)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Millard et al. (US 2019/0187703 A1) in view of Hanniel et al. (US 2019/0376809 A1). Examiner’s Note: In the instant application, the provisional applications do not support the details of claim 2. Therefore, the prior art Hanniel has an earlier filing date. 

As per Claim 2, Millard et al. discloses the method according to claim 1, 

Millard et al. does not disclose: 
wherein the selecting is followed by uploading the situation related subset of the reference information to the situation related processing unit.

However, Hanniel teaches: 
wherein the selecting is followed by uploading the situation related subset of the reference information to the situation related processing unit ([0069, 0247, 0264, 0266]; Fig. 1, Fig. 12 Onboard vehicle system and processing unit 110 may receive landmark data from the server (upload situation related subset information) to be used in identifying the landmark).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Millard et al. to include the above limitations as detailed in Hanniel et al. with the motivation being to avoid challenges involved in processing a large volume of data as detailed in Hanniel et al. [0003, 0004-0005].
   
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Millard et al. (US 2019/0187703 A1) in view of Maeda et al. (US 2021/0197808 A1).

As per Claim 17, Millard et al. discloses the method according to claim 16 

Millard et al. does not disclose: 
comprising determining, based at least on an outcome of the object behavior estimation and at least one autonomous driving rule, whether to apply autonomous driving or to apply human controlled driving.

However, Maeda et al. teaches: 
comprising determining, based at least on an outcome of the object behavior estimation and at least one autonomous driving rule, whether to apply autonomous driving or to apply human controlled driving ([0049, 0078, 0087-0089]; Fig. 7 and Fig. 9 Determining the behavior of a stationary or moving obstacle and whether to apply autonomous or manual driving based on potential interference or required acceleration changes (autonomous driving rules)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Millard et al. to include the above limitations as detailed in Maeda et al., with the motivation being to ensure safe passage around moving objects as detailed in Maeda et al. [0089].   
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Millard et al. (US 2019/0187703 A1) in view of Korjus et al. (US 2021/0197712 A1).

As per Claim 18, Millard et al. discloses the method according to claim 1 wherein the detecting of the situation comprises detecting a location of the robot ([0031, 0043, 0059]; Fig. 5 Step 502 Determine current location of the robot).  

While Millard et al. discloses determining the location of a robot, including a robot that can navigate in an outdoor environment in paragraph [0030], Millard et al. does not explicitly disclose that the robot is a vehicle. 

However, Korjus et al. teaches: an outdoor robot may be a vehicle ([0395]; Fig. 5 Robot may be a vehicle that determines objects in its surrounding).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Millard et al. to include the above limitations as detailed in Korjus et al. with the motivation being to increase convenience by allowing robots to perform deliveries and perform them in a safe manner as detailed in Korjus et al. [0003, 0085].

As per Claim 19, Millard et al. discloses the method according to claim 1 wherein the detecting of the situation comprises at least one out of (a) a location of the robot, (b) one or more weather conditions, (c) one or more contextual parameters, (d) a road condition, (e) a traffic parameter ([0031, 0043, 0059]; Fig. 5 Step 502 Determine current location of the robot).

While Millard et al. discloses determining the location of a robot, including a robot that can navigate in an outdoor environment in paragraph [0030], Millard et al. does not explicitly disclose that the robot is a vehicle. 

However, Korjus et al. teaches: an outdoor robot may be a vehicle ([0395]; Fig. 5 Robot may be a vehicle that determines objects in its surrounding).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Millard et al. to include the above limitations as detailed in Korjus et al. with the motivation being to increase convenience by allowing robots to perform deliveries and perform them in a safe manner as detailed in Korjus et al. [0003, 0085].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Millard et al. (US 2019/0187703 A1) in view of High et al. (US 2019/0227576 A1). 

As per Claim 21, Millard et al. discloses the method according to claim 1 

Millard et al. does not explicitly disclose: 
wherein the second period starts before an end of the first period. 

However, High et al. teaches: wherein the second period starts before an end of the first period ([0026-0029, 0045-0048]; Fig. 2 Steps 208-214 Autonomous vehicle is first operated based on GPS information during a first period and then during this period new location information is obtained based on objects in images (second period starts before end of first period)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Millard et al. to include the above limitations as detailed in High et al. with the motivation being to ensure accurate position determination and avoid collisions as detailed in High et al. [0005-0006].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669            

/JESS WHITTINGTON/Examiner, Art Unit 3669